UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-SB GENERAL FORM FOR REGISTRATION OF SECURITIES OF SMALL BUSINESS ISSUERS Under Section 12(b) or 12(g) of the Securities Exchange Act of 1934 VEMICS, INC. (Name of Small Business Issuer in its charter) Nevada 95-4696799 (State or other jurisdictionof incorporation or organization) (I.R.S. Employer Identification No.) 523 Avalon Gardens Drive, Nanuet, New York 10954 (Address of principal executive offices) (Zip Code) Issuer's telephone number: (845) 371-7380 Copies to: Scott Museles Debbie Klis Shulman, Rogers, Gandal, Pordy & Ecker, P.A. 11921 Rockville Pike Rockville, Maryland 20852 301-230-5200 (ph) 301-230-2891 (fax) Securities to be registered under Section 12(b) of the Act: None Securities to be registered under Section 12(g) of the Act: Common Stock - $.001 par value Title of each class ITEM 1.
